Citation Nr: 9932042	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-01 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a back condition, 
secondary to service-connected residuals of a fracture of the 
left tibia and fibula and osteomyelitis.

2.  Entitlement to service connection for a hip condition, 
secondary to service-connected residuals of a fracture of the 
left tibia and fibula and osteomyelitis.

3.  Entitlement to an increased rating for residuals of a 
fracture of the left tibia and fibula, currently evaluated as 
40 percent disabling.

4.  Entitlement to an increased rating for osteomyelitis, 
currently evaluated as 20 percent disabling.

5.  Entitlement to a temporary total rating for convalescence 
subsequent to March 1, 1996.

6.  Entitlement to restoration of a 50 percent combined 
rating.




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to 
December 1960.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 40 percent rating for 
residuals of a fracture of the left tibia and fibula and 
continued a 20 percent rating for osteomyelitis.  This appeal 
also arises from a February 1996 rating decision which 
granted an extension of a temporary total rating for 
convalescence from February 1, 1996, to March 1, 1996.  This 
appeal also arises from a July 1998 rating decision which 
denied entitlement to service connection for back and hip 
conditions, secondary to service-connected residuals of a 
fracture of the left tibia and fibula and osteomyelitis.

The Board notes that the veteran has also expressed 
disagreement with a March 1999 rating decision which reduced 
his combined rating to 40 percent.  The veteran has not been 
provided a statement of the case on that issue.  Therefore, 
pursuant to the holding of the United States Court of Appeals 
for Veterans Claims in Manlincon v. West, 12 Vet. App. 238 
(1999), the Board is remanding that claim for the issuance of 
a statement of the case.

The Board also notes that the veteran has advanced some 
claims which have not been adjudicated by the RO.  As no 
rating decision has been made by the RO on these claims, they 
are referred to the RO for the appropriate action.  In a 
November 1994 letter, the veteran claimed entitlement to 
service connection for a left ankle disability as a result of 
his service-connected residuals of a fracture of the left 
tibia and fibula.  At a December 1997 VA examination, the 
veteran indicated that he had lost use of his left foot.  It 
appears that the veteran may be attempting to claim special 
monthly compensation by reason of the loss of use of that 
foot.  In a June 1998 letter, the veteran stated that he did 
not feel that he was able to work as a result of his service-
connected disabilities, and it appears that he may be 
claiming entitlement to total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.  In that same June 
1998 letter, the veteran stated that he had worry, anxiety, 
and trouble sleeping as a result of his service-connected 
disabilities, and it appears that he may be attempting to 
claim entitlement to a mental disorder, secondary to his 
service-connected disabilities.

The Board notes that the veteran has moved to Las Vegas, 
Nevada, and informed VA of this move by means of a July 1999 
letter.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1999), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran requested a hearing before 
RO personnel in his November 1994 notice of disagreement.  It 
does not appear that the veteran has been scheduled for a 
hearing.  Therefore, the Board feels that the veteran should 
be scheduled for a hearing before the RO hearing officer.  
The Board makes no finding as to whether or not the veteran's 
claims may or may not be well grounded.  These claims are 
being remanded so that the veteran may appear for a hearing.

However, the Board notes that where a veteran has stated that 
his service-connected disability has increased in severity, 
his claim of entitlement to an increased rating for that 
disability is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Thus, the Board finds that the veteran's 
claim of entitlement to an increased rating, greater than 20 
percent, for osteomyelitis is well grounded.  As the veteran 
has submitted a well grounded claim on that issue, the Board 
finds that development of the evidence relating to that claim 
is appropriate.

The Board feels that a VA examination would be useful in 
determining the current extent and severity of the veteran's 
service-connected osteomyelitis, and that examination should 
be conducted prior to the veteran's personal hearing.  The 
Board feels that examination should also provide information 
as to whether the veteran is experiencing any constitutional 
symptoms as a result of his osteomyelitis.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA bones (fracture and bone 
disease) examination.  The claims folder 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state 
whether or not the veteran's 
osteomyelitis extends into his hip, 
knee, or ankle.

c)  The examiner should state 
whether or not the veteran's 
osteomyelitis results in multiple 
localization.

d)  The examiner should state 
whether or not the veteran's 
osteomyelitis results in a long 
history of intractability and 
debility, anemia, amyloid liver 
changes, or other continuous 
constitutional symptoms.

e)  The examiner should state 
whether or not the veteran's 
osteomyelitis results in frequent 
episodes, with constitutional 
symptoms.

f)  The examiner should state 
whether or not the veteran's 
osteomyelitis results in definite 
involucrum or sequestrum, with or 
without discharging sinus.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  The veteran has filed a notice of 
disagreement with a March 1999 rating 
decision which reduced his combined 
rating to 40 percent.  A statement of the 
case on the issue of entitlement to 
restoration of a 50 percent combined 
rating should be issued, and the veteran 
should be provided information on how to 
perfect an appeal on that issue.

4.  The veteran should be scheduled for a 
hearing before the RO hearing officer.

5.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to allow the veteran the 
opportunity for a hearing which he has requested and to 
obtain additional evidence.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
is hereby informed that failure to report for a scheduled 
examination or failure to cooperate with any requested 
development may have an adverse effect upon his claim.




	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


